DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 14, 2022 has been entered.

 
Claim Amendment
3.	The amendment filed February 14, 2022 has been entered. Claim 28 was amended.  Claims 2-27, 29-30 and 47-71 are canceled. Claims 1, 31-38 and 46 are withdrawn from consideration. Claims 28 and 39-45 are under consideration in this Office Action.




Withdrawal of Rejections
4.	The following rejections have been withdrawn in view of Applicants amendments and arguments:
	a) The rejection of claims 28 and 42-45 under 35 U.S.C. 103 as being unpatentable over Andersen et al., in view Kapur et al; and
	b) The rejection of claims 28-29, 39 and 40-45 under 35 U.S.C. 103 as being unpatentable over Andersen et al., Kapur et al., in view of Reed et al.


Response to Arguments
5.	Applicant’s arguments, filed February 14, 2022 with respect to the rejection(s) of claims 28-29, 39 and 40-45 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cole (WO 2002074903 published Sept, 2002; priority to Feb. 2001.

New Grounds of Rejection Necessitated By Applicants Amendments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 28 and 42-45 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., (WO 2000021983  published April 2000; priority to October 1998) in view Cole (WO 2002074903 published Sept, 2002; priority to Feb. 2001).
The claims are drawn to a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four or more isolated polypeptides or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides selected from the group consisting of SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, and 15, wherein the variants have at least 85% identity to SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, or 15. 
It is noted that the instant specification defines “ antigenic fragment as 

 the aforementioned Mycobacterium tuberculosis polypeptides. The antigenic fragment can be "free-standing," or comprised within a larger polypeptide of which they form a part or region, most preferably as a single continuous region.”

Andersen et al., teach in order to achieve a very high sensitivity for a serodiagnostic TB reagent it is important to combine two or more TB antigens, or alternatively, to use recombinant fusions proteins comprising at least two proteins or B cell epitopes. The antibody response of tuberculosis is heterogeneous with considerably person-to-person variance to which antigens that are recognized by the antibodies and therefore it can be an advantage to use combinations of proteins (e.g. in protein cocktails) which may increase the sensitivity and be recognized by sera from a high proportion of infected individuals [para. 0013].  Andersen et al., disclose a diagnostic tool comprising a combination of two or more substantially pure polypeptides [para. 0033]. The monoclonal or polyclonal antibody, which is specifically reacting with a polypeptide according to the invention in an immunoassay, or a specific binding fragment is used as the diagnostic reagent [para. 0053].  In immunodiagnostics, it is often possible and practical to prepare antigens from segments of a known immunogenic protein or polypeptide [para. 0093]. When identifying B-cell epitopes the assay should be an ELISA using overlapping oligomers derived from the polypeptide as the coating layer on a microtiter plate as described elsewhere [para. 0099].  After the recombinant preparation of the polypeptide according to the invention, the isolation of 

 Andersen et al., disclose a method of detecting antibodies (detecting antibody binding to M. tuberculosis antigens from a tuberculosis patient; paragraphs [0056], [0089]) in a sample from a subject (subject blood sample; paragraphs [0055], [0121]), wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens (binding epitopic regions or immunogenic portions of M. tuberculosis antigens; paragraphs [0014], [0097]), comprising: i) contacting the sample (paragraphs [0055], [0121]) with two of the four antigens; paragraphs [0013], [0153]) isolated polypeptides (paragraphs [0011], [0050]) or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides of SEQ ID NOs:1 (polypeptide of SEQ ID NO: 30 is 100% identical to SEQ ID NO: 1 of the instant application; paragraphs [0073], [0083]) and SEQ ID NO: 13 (polypeptide of SEQ ID NO: 149 is 100% identical to SEQ ID NO: M. tuberculosis antibodies; paragraph [0093]) comprising said isolated polypeptides (paragraphs [0011], [0050]) or antigenic fragments or variants thereof; wherein formation of said complexes is indicative of the presence of the antibodies to epitopes of Mycobacterium tuberculosis antigens in said sample (ELISA results indicate presence of anti-Mycobacterial antibodies in the sample; paragraph [0123]).  While Andersen et al., teach a device generally having four antigens and specifically teach two of the recited antigens; Andersen et al., does not teach the device having four of the recited antigens.

Alignment of SEQ ID NO:1
AAY87876
ID   AAY87876 standard; protein; 144 AA.
XX
AC   AAY87876;
XX
DT   15-JUN-2007  (revised)
DT   06-OCT-2000  (first entry)
XX
DE   M. tuberculosis antigen TB16 protein.
XX
KW   Tuberculosis; TB; antigen; vaccine; diagnosis; somatic; tuberculostatic;
KW   infection; interferon-gamma; IFN-gamma; protective immunity; therapy;
KW   delayed type hypersensitivity response; TB16; BOND_PC;
KW   hypothetical protein;
KW   hypothetical protein MT2240 [Mycobacterium tuberculosis CDC1551];
KW   hypothetical protein Rv2185c [Mycobacterium tuberculosis H37Rv]; TB16.3;
KW   hypothetical protein Mb2207c [Mycobacterium bovis AF2122/97];
KW   hypothetical protein TB16.3;
KW   hypothetical protein TB16.3 [Mycobacterium bovis BCG str. Pasteur 1173P2;
KW   hypothetical protein MRA_2200 [Mycobacterium tuberculosis H37Ra];
KW   CONSERVED HYPOTHETICAL PROTEIN TB16.3;
KW   CONSERVED HYPOTHETICAL PROTEIN TB16.3 [Mycobacterium bovis AF2122/97];
KW   CONSERVED HYPOTHETICAL PROTEIN TB16.3 [Mycobacterium tuberculosis H37Rv];
KW   conserved hypothetical protein;
KW   conserved hypothetical protein [Mycobacterium tuberculosis CDC1551];
KW   conserved hypothetical protein TB16.3 [Mycobacterium tuberculosis C].
XX
OS   Mycobacterium tuberculosis.

CC PN   WO200021983-A2.
XX
CC PD   20-APR-2000.
XX
CC PF   08-OCT-1999;   99WO-DK000538.
XX
PR   08-OCT-1998;   98DK-00001281.
PR   21-JAN-1999;   99US-0116673P.
XX
CC PA   (STAT-) STATENS SERUM INST.
XX
CC PI   Andersen P,  Weldingh K,  Hansen CV,  Florio W,  Okkels LMM;
CC PI   Skjot RLV,  Rosenkrands I;
XX
DR   WPI; 2000-317931/27.
DR   N-PSDB; AAA39570.
DR   PC:NCBI; gi2911105.
XX
CC PT   Novel polypeptide of somatic protein extract useful as vaccine against 
CC PT   virulent Mycobacterium infection, isolated from cell wall, cell membrane 
CC PT   and cytosol.
XX
CC PS   Claim 1; Page 103; 126pp; English.
XX
CC   This invention describes a novel polypeptide (PP) of somatic proteins 
CC   extract (I) which have tuberculostatic activity. (I) or their subsequence
CC   has at least one of the following properties: (a) the PP induces an in 
CC   vitro recall response, or an in vitro response, during primary infection 
CC   with virulent Mycobacterium, determined by a release of interferon (IFN)-
CC   gamma, (b) PP induces a protective immunity, determined by vaccinating an
CC   animal with PP and an adjuvant, three times at two weeks intervals, (c) 
CC   PP induces an in vitro response, or in vitro recall response, determined 
CC   by release of IFN-gamma of at least 1000 pg/ml or 500 pg/ml, 
CC   respectively, from Peripheral Blood Mononuclear Cells (PBMC) withdrawn 
CC   from TB patients, or PPD positive individuals, 6 months after diagnosis, 
CC   (d) PP induces a specific antibody response in a TB patient, as 
CC   determined by enzyme linked immunosorbent assay (ELISA) technique or a 
CC   western blot, (e) PP induces a positive delayed type hypersensitivity 
CC   (DTH) response, determined by intradermal injection. (I) and (II) are 
CC   useful in preparing a prophylactic or therapeutic medicine as a vaccine 
CC   for induction of a protective or generation of an immune response in a 
CC   mammal against infection with a virulent Mycobacterium. (I) and (II) are 
CC   also useful as diagnostic reagent for the diagnosis of a virulent 
CC   Mycobacterium infection. The vaccine of the invention induces efficient 
CC   immunological memory, providing long term protection against TB. This 
CC   sequence represents a Microbacterium tuberculosis TB16 antigen described 
CC   in the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX


  Query Match             100.0%;  Score 731;  DB 1;  Length 144;
  Best Local Similarity   100.0%;  
Matches  144;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADKTTQTIYIDADPGEVMKAIA DIEAYPQWISEYKEVEILEADDEGYPKRARMLMDAAI 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MADKTTQTIYIDADPGEVMKAIA DIEAYPQWISEYKEVEILEADDEGYPKRARMLMDAAI 60

Qy        61 FKDTLIMSYEWPEDRQSLSWTLESSSLLKSLEGTYRLAPKGSGTEVTYELAVDLAVPMIG 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 FKDTLIMSYEWPEDRQSLSWTLESSSLLKSLEGTYRLAPKGSGTEVTYELAVDLAVPMIG 120

Qy        121 MLKRKAERRLIDGALKDLKKRVEG 144
              ||||||||||||||||||||||||
Db        121 MLKRKAERRLIDGALKDLKKRVEG 144



Alignment of SEQ ID NO:13
AAY87865
ID   AAY87865 standard; protein; 146 AA.
XX
AC   AAY87865;
XX
DT   15-JUN-2007  (revised)
DT   06-OCT-2000  (first entry)
XX
DE   M. tuberculosis antigen TB15A protein.
XX
KW   Tuberculosis; TB; antigen; vaccine; diagnosis; somatic; tuberculostatic;
KW   infection; interferon-gamma; IFN-gamma; protective immunity; therapy;
KW   delayed type hypersensitivity response; TB15A; BOND_PC;
KW   universal stress protein family;
KW   universal stress protein family [Mycobacterium tuberculosis CDC1551];
KW   IRON-REGULATED CONSERVED HYPOTHETICAL PROTEIN TB15.3; TB15.3;
KW   hypothetical protein;
KW   hypothetical protein Mb1662 [Mycobacterium bovis AF2122/97];
KW   hypothetical protein TB15.3;
KW   hypothetical protein TB15.3 [Mycobacterium bovis BCG str. Pasteur 1173P2;
KW   hypothetical protein MRA_1646 [Mycobacterium tuberculosis H37Ra];
KW   CONSERVED HYPOTHETICAL PROTEIN TB15.3;
KW   CONSERVED HYPOTHETICAL PROTEIN TB15.3 [Mycobacterium bovis AF2122/97].
XX
OS   Mycobacterium tuberculosis.
XX
CC PN   WO200021983-A2.
XX
CC PD   20-APR-2000.
XX

XX
PR   08-OCT-1998;   98DK-00001281.
PR   21-JAN-1999;   99US-0116673P.
XX
CC PA   (STAT-) STATENS SERUM INST.
XX
CC PI   Andersen P,  Weldingh K,  Hansen CV,  Florio W,  Okkels LMM;
CC PI   Skjot RLV,  Rosenkrands I;
XX
DR   WPI; 2000-317931/27.
DR   N-PSDB; AAA39559.
DR   PC:NCBI; gi2113920.
DR   PC:BIND; 163074, 163072, 163075, 163071, 163073, 163076.
XX
CC PT   Novel polypeptide of somatic protein extract useful as vaccine against 
CC PT   virulent Mycobacterium infection, isolated from cell wall, cell membrane 
CC PT   and cytosol.
XX
CC PS   Claim 1; Page 81; 126pp; English.
XX
CC   This invention describes a novel polypeptide (PP) of somatic proteins 
CC   extract (I) which have tuberculostatic activity. (I) or their subsequence
CC   has at least one of the following properties: (a) the PP induces an in 
CC   vitro recall response, or an in vitro response, during primary infection 
CC   with virulent Mycobacterium, determined by a release of interferon (IFN)-
CC   gamma, (b) PP induces a protective immunity, determined by vaccinating an
CC   animal with PP and an adjuvant, three times at two weeks intervals, (c) 
CC   PP induces an in vitro response, or in vitro recall response, determined 
CC   by release of IFN-gamma of at least 1000 pg/ml or 500 pg/ml, 
CC   respectively, from Peripheral Blood Mononuclear Cells (PBMC) withdrawn 
CC   from TB patients, or PPD positive individuals, 6 months after diagnosis, 
CC   (d) PP induces a specific antibody response in a TB patient, as 
CC   determined by enzyme linked immunosorbent assay (ELISA) technique or a 
CC   western blot, (e) PP induces a positive delayed type hypersensitivity 
CC   (DTH) response, determined by intradermal injection. (I) and (II) are 
CC   useful in preparing a prophylactic or therapeutic medicine as a vaccine 
CC   for induction of a protective or generation of an immune response in a 
CC   mammal against infection with a virulent Mycobacterium. (I) and (II) are 
CC   also useful as diagnostic reagent for the diagnosis of a virulent 
CC   Mycobacterium infection. The vaccine of the invention induces efficient 
CC   immunological memory, providing long term protection against TB. This 
CC   sequence represents a Microbacterium tuberculosis TB15A antigen described
CC   in the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 146 AA;





Qy          1 MSAYKTVVVGTDGSDSSMRAVDRAAQIAGADAKLIIASAYLPQHEDARAADILKDESYKV 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MSAYKTVVVGTDGSDSSMRAVDRAAQIAGADAKLIIASAYLPQHEDARAADILKDESYKV 60

Qy        61 TGTAPIYEILHDAKERAHNAGAKNVEERPIVGAPVDALVNLADEEKADLLVVGNVGLSTI 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 TGTAPIYEILHDAKERAHNAGAKNVEERPIVGAPVDALVNLADEEKADLLVVGNVGLSTI 120

Qy        121 AGRLLGSVPANVSRRAKVDVLIVHTT 146
              ||||||||||||||||||||||||||
Db        121 AGRLLGSVPANVSRRAKVDVLIVHTT 146

Cole et al., teach an in vitro diagnostic method for the detection of the presence or the absence of antibodies which bind to an antigen or fragment of antigen comprising a mycobacterium purified polypeptide molecule, wherein the method comprises contacting the antigen or fragment of antigen with a biological fluid for a time and under conditions sufficient for the antigen and antibodies in the biological fluid to form an immunological complex, detecting the formation of the complex, and optionally measuring the formation of the immunological complex [para. 0052].  The detection step can further comprise measuring the formation of the antigen-antibody complex. The formation of the antigen-antibody complex is preferably measured by immunoassay based on Western blot technique, ELISA (enzyme linked immunosorbent assay), indirect immunofluorescent assay, or immunoprecipitation assay [para. 0052]. Immunoassays can be carried out by immobilizing one of the immunoreagents, the antigen of the invention is retained on a carrier surface while retaining immunoreactivity of the reagent.  The antigen is attached to a solid support, the support is usually a glass or plastic material. Plastic materials molded in the form of plates, tubes, beads, or disks are preferred [para. 148]. The M. tuberculosis  marker polypeptides may be labeled. M. tuberculosis marker polypeptide of the invention or mixtures of the polypeptides, contains antigen comprising the M. tuberculosis and M. leprae marker polypeptide, or mixtures thereof, and means for detecting the formation of immune complex between the antigen and antibodies. The antigens and the means are present in an amount sufficient to perform the detection [Cole’s claims 38-39].  

Alignment of SEQ ID NO:1
ABU05867
ID   ABU05867 standard; protein; 144 AA.
XX
AC   ABU05867;
XX
DT   08-APR-2003  (first entry)
XX
DE   M. tuberculosis and M. leprae marker protein #518.
XX
KW   Mycobacterioses; survival; virulence; protective antigen; vaccine;
KW   mycobacterial disease; tuberculosis; leprosy.
XX
OS   Mycobacterium tuberculosis.
OS   Mycobacterium leprae.
XX
CC PN   WO200274903-A2.
XX
CC PD   26-SEP-2002.
XX
CC PF   22-FEB-2002; 2002WO-IB001973.
XX
PR   22-FEB-2001; 2001US-0270123P.
XX
CC PA   (INSP ) INST PASTEUR.
XX
CC PI   Cole S;
XX
DR   WPI; 2002-759885/82.
XX
CC PT   Identifying and selecting genes for survival or virulence of mycobacteria
CC PT   by a comparative genomic analysis of the sequences of Mycobacterium 

XX
CC PS   Claim 17; Page 729; 874pp; English.
XX
CC   This invention relates to a novel method for identifying essential genes 
CC   for survival or virulence of mycobacteria species. The method comprises 
CC   aligning the genomic sequence of a first mycobacterium species on a 
CC   genomic sequence of a second mycobacterium species and selecting a 
CC   polynucleotide sequence that is highly conserved in both genomes with no 
CC   counterparts in other bacterial genomic sequences and that corresponds to
CC   an essential gene for the survival or virulence of mycobacterium species.
CC   The method of the invention is useful for detecting M. tuberculosis or M.
CC   leprae infection. The method reduces the number of potential new targets 
CC   and protective antigens for new drugs and vaccine compositions to treat 
CC   and prevent mycobacterial diseases, particularly tuberculosis and 
CC   leprosy. The present sequence represents a marker protein from 
CC   Mycobacterium tuberculosis and Mycobacterium leprae identified using the 
CC   method of the invention
XX
SQ   Sequence 144 AA;


Query Match             99.5%;  Score 727;  DB 2;  Length 144;
 Best Local Similarity   99.3%;  
Matches  143;  Conservative    1;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MADKTTQTIYIDADPGEVMKAIA DIEAYPQWISEYKEVEILEADDEGYPKRARMLMDAAI 60
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VADKTTQTIYIDADPGEVMKAIA DIEAYPQWISEYKEVEILEADDEGYPKRARMLMDAAI 60

Qy        61 FKDTLIMSYEWPEDRQSLSWTLESSSLLKSLEGTYRLAPKGSGTEVTYELAVDLAVPMIG 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 FKDTLIMSYEWPEDRQSLSWTLESSSLLKSLEGTYRLAPKGSGTEVTYELAVDLAVPMIG 120

Qy        121 MLKRKAERRLIDGALKDLKKRVEG 144
              ||||||||||||||||||||||||
Db        121 MLKRKAERRLIDGALKDLKKRVEG 144

Alignment of SEQ ID NO:3
ABU05948
ID   ABU05948 standard; protein; 129 AA.
XX
AC   ABU05948;
XX
DT   15-JUN-2007  (revised)
DT   08-APR-2003  (first entry)
XX
DE   M. tuberculosis and M. leprae marker protein #599.
XX
KW   Mycobacterioses; survival; virulence; protective antigen; vaccine;
KW   mycobacterial disease; tuberculosis; leprosy; BOND_PC;

KW   hypothetical protein MT3462 [Mycobacterium tuberculosis CDC1551];
KW   hypothetical protein Rv3354 [Mycobacterium tuberculosis H37Rv];
KW   hypothetical protein MRA_3394 [Mycobacterium tuberculosis H37Ra];
KW   CONSERVED HYPOTHETICAL PROTEIN;
KW   CONSERVED HYPOTHETICAL PROTEIN [Mycobacterium tuberculosis H37Rv];
KW   conserved hypothetical protein [Mycobacterium tuberculosis C];
KW   conserved hypothetical protein [Mycobacterium tuberculosis str. Haarlem].
XX
OS   Mycobacterium tuberculosis.
OS   Mycobacterium leprae.
XX
CC PN   WO200274903-A2.
XX
CC PD   26-SEP-2002.
XX
CC PF   22-FEB-2002; 2002WO-IB001973.
XX
PR   22-FEB-2001; 2001US-0270123P.
XX
CC PA   (INSP ) INST PASTEUR.
XX
CC PI   Cole S;
XX
DR   WPI; 2002-759885/82.
DR   PC:NCBI; gi2661632.
XX
CC PT   Identifying and selecting genes for survival or virulence of mycobacteria
CC PT   by a comparative genomic analysis of the sequences of Mycobacterium 
CC PT   tuberculosis and M. leprae.
XX
CC PS   Claim 17; Page 815-816; 874pp; English.
XX
CC   This invention relates to a novel method for identifying essential genes 
CC   for survival or virulence of mycobacteria species. The method comprises 
CC   aligning the genomic sequence of a first mycobacterium species on a 
CC   genomic sequence of a second mycobacterium species and selecting a 
CC   polynucleotide sequence that is highly conserved in both genomes with no 
CC   counterparts in other bacterial genomic sequences and that corresponds to
CC   an essential gene for the survival or virulence of mycobacterium species.
CC   The method of the invention is useful for detecting M. tuberculosis or M.
CC   leprae infection. The method reduces the number of potential new targets 
CC   and protective antigens for new drugs and vaccine compositions to treat 
CC   and prevent mycobacterial diseases, particularly tuberculosis and 
CC   leprosy. The present sequence represents a marker protein from 
CC   Mycobacterium tuberculosis and Mycobacterium leprae identified using the 
CC   method of the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 129 AA;

  Query Match             100.0%;  Score 645;  DB 2;  Length 129;
  Best Local Similarity   100.0%;  
  Matches  129;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MNLRRHQTLTLRLLAASAGILSAAAFAAPAQANPVDDAFIAALNNAGVNYGDPVDAKALG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MNLRRHQTLTLRLLAASAGILSAAAFAAPAQANPVDDAFIAALNNAGVNYGDPVDAKALG 60

Qy        61 QSVCPILAEPGGSFNTAVASVVARAQGMSQDMAQTFTSIAISMYCPSVMADVASGNLPAL 120
             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        61 QSVCPILAEPGGSFNTAVASVVARAQGMSQDMAQTFTSIAISMYCPSVMADVASGNLPAL 120

Qy        121 PDMPGLPGS 129
              |||||||||
Db        121 PDMPGLPGS 129


Alignment of SEQ ID NO:11
ABU05598
ID   ABU05598 standard; protein; 100 AA.
XX
AC   ABU05598;
XX
DT   15-JUN-2007  (revised)
DT   08-APR-2003  (first entry)
XX
DE   M. tuberculosis and M. leprae marker protein #249.
XX
KW   Mycobacterioses; survival; virulence; protective antigen; vaccine;
KW   mycobacterial disease; tuberculosis; leprosy; BOND_PC;
KW   hypothetical protein;
KW   hypothetical protein ML2199 [Mycobacterium leprae TN];
KW   conserved hypothetical protein;
KW   conserved hypothetical protein [Mycobacterium leprae].
XX
OS   Mycobacterium tuberculosis.
OS   Mycobacterium leprae.
XX
CC PN   WO200274903-A2.
XX
CC PD   26-SEP-2002.
XX
CC PF   22-FEB-2002; 2002WO-IB001973.
XX
PR   22-FEB-2001; 2001US-0270123P.
XX
CC PA   (INSP ) INST PASTEUR.
XX
CC PI   Cole S;
XX

DR   PC:NCBI; gi13093732.
XX
CC PT   Identifying and selecting genes for survival or virulence of mycobacteria
CC PT   by a comparative genomic analysis of the sequences of Mycobacterium 
CC PT   tuberculosis and M. leprae.
XX
CC PS   Claim 17; Page 430; 874pp; English.
XX
CC   This invention relates to a novel method for identifying essential genes 
CC   for survival or virulence of mycobacteria species. The method comprises 
CC   aligning the genomic sequence of a first mycobacterium species on a 
CC   genomic sequence of a second mycobacterium species and selecting a 
CC   polynucleotide sequence that is highly conserved in both genomes with no 
CC   counterparts in other bacterial genomic sequences and that corresponds to
CC   an essential gene for the survival or virulence of mycobacterium species.
CC   The method of the invention is useful for detecting M. tuberculosis or M.
CC   leprae infection. The method reduces the number of potential new targets 
CC   and protective antigens for new drugs and vaccine compositions to treat 
CC   and prevent mycobacterial diseases, particularly tuberculosis and 
CC   leprosy. The present sequence represents a marker protein from 
CC   Mycobacterium tuberculosis and Mycobacterium leprae identified using the 
CC   method of the invention
CC   
CC   Revised record issued on 15-JUN-2007 : Enhanced with precomputed 
CC   information from BOND.
XX
SQ   Sequence 100 AA;

  Query Match             84.4%;  Score 426;  DB 2;  Length 100;
  Best Local Similarity   84.0%;  
  Matches   84;  Conservative    7;  Mismatches    9;  Indels    0;  Gaps    0;

Qy          1 MCSGPKQGLTLPASVDLEKETVITGRVVDGDGQAVGGAFVRLLDSSDEFTAEVVASATGD 60
              ||| ||| | |||:|:|||||||||||||  |||||||||||||||:||||||| |||||
Db          1 MCSEPKQRLALPANVNLEKETVITGRVVDRKGQAVGGAFVRLLDSSNEFTAEVVTSATGD 60

Qy         61 FRFFAAPGSWTLRALSAAGNGDAVVQPSGAGIHEVDVKIT 100
              ||||||||||||||||: |||||:: ||| |||:||||||
Db         61 FRFFAAPGSWTLRALSSVGNGDAMMSPSGTGIHKVDVKIT 100

Therefore, it would have been prima facie obvious at the time of applicants’ invention to apply Cole’s polypeptides to Andersen et al’s device in order to provide diagnostics using Cole’s and Andersen polypeptides to detect and diagnosis M. tuberculosis within a biological sample. One of ordinary skill in the art would have a  .
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a device comprising four or more polypeptides or antigenic fragments, where there is no change in the respective function of the polypeptides or variants, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
7.	Claims 28, 39 and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al., (WO 2000021983  published April 2000; priority to October 1998) .
The claims are drawn to a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four or more isolated polypeptides or antigenic fragments or variants thereof, wherein the polypeptides comprise polypeptides selected from the group consisting of SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, and 15, wherein the variants have at least 85% identity to SEQ ID NOs:1, 3, 5, 7, 9, 11, 13, or 15 where the four or more isolated polypeptides or antigenic fragments or variants thereof are linked to an affinity tag sequence.
Andersen et al., and Cole have been discussed above as teaching a device for assaying for the presence of antibodies in a sample from a subject, wherein the antibodies bind to epitopes of Mycobacterium tuberculosis antigens, wherein the device comprises four (SEQ ID NOs:1 and 13 taught by Andersen et al., and SEQ ID NO:3 taught by Cole), antigenic fragments (SEQ ID NOs: 11 taught by Cole or variants (SEQ ID NO:1 taught by Cole).  Based upon the definition of antigenic fragment Cole teach an antigenic fragment, variant and polypeptide.  
Reed et al., teach Compounds and methods for diagnosing tuberculosis are disclosed. The compounds provided include polypeptides that contain at least one antigenic portion of one or more M. tuberculosis proteins, and DNA sequences encoding such polypeptides. Diagnostic kits containing such polypeptides or DNA sequences and a suitable detection reagent may be used for the detection of M. tuberculosis infection in patients and biological samples [abstract].  Variants may also, E. coli and purified using a hexahistidine tag. The reactivity of these antigens with both M. tuberculosis positive and negative sera was examined by ELISA as described above [para. 0491].
The antigens described herein are “antigenic.” More specifically, the antigens have the ability to react with sera obtained from an M. tuberculosis-infected individual. Reactivity may be evaluated using, for example, the representative ELISA assays described herein, where an absorbance reading with sera from infected individuals that is at least three standard deviations above the absorbance obtained with sera from uninfected individuals is considered positive [para. 0379]. Portions and other variants of M. tuberculosis antigens may be generated by synthetic or recombinant means. Synthetic polypeptides having fewer than about 100 amino acids, and generally fewer than about 50 amino acids, may be generated using techniques well known in the art. For example, such polypeptides may be synthesized using any of the commercially available solid-phase techniques [para. 0381].

Therefore, Reed et al., provides devices and methods for using polypeptides to diagnose tuberculosis. In this aspect, methods are provided for detecting M. tuberculosis infection in a biological sample, using multiple polypeptides, in combination. In embodiments in which multiple polypeptides are employed, polypeptides, such as the 38 kD antigen described in Andersen et al., are known in the art [para. 0392, 0389 and 0482].
Accordingly, it would have been prima facie obvious at the time of applicants’ invention to apply Reed et al’s diagnostic tools to Andersen et al’s and Cole’s device and polypeptides in order to provide diagnostics using Andersen’s and Cole’s polypeptides to diagnosis tuberculosis infections in biological samples. One of ordinary skill in the art would have a reasonable expectation of success by incorporating the polypeptides when Reed et al., explicitly teaches the incorporations of Andersen’s and Cole’s polypeptides where Andersen et al., teach that several polypeptides are 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a device comprising four or more polypeptides, variants or antigenic fragments, where there is no change in the respective function of the polypeptides, fragments or variants, thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 


Conclusion
8.	No claims allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JANA A HINES/Primary Examiner, Art Unit 1645